This is an application for a temporary injunction to restrain C. B. McAnally, R. A. Cain, and M. L. Mahoney, composing the board of permanent road commissioners of defined road district No. 4 of San Patricio county, Tex. from paying attorney fees to Cobbs, Cobbs  Dougherty amounting to $550 out of the funds of said road district; it being alleged that said fees were due by said commissioners in their individual capacity, and were not a legitimate charge against the district. The attorneys were made parties to the suit. The cause was heard on the application for a temporary injunction, and the writ denied. From that interlocutory order this appeal has been perfected.
The court did not order that the *Page 1080 
order denying the writ should be suspended, and under the statute the appeal did not have the effect of suspending the order. Article 4644, Rev. Statutes, amended by Thirty-Sixth Legislature, February 19, 1919, Gen. Laws, Reg. Session 1919, c. 17. There was nothing, therefore, to prevent the commissioners from paying the attorney's fees, and an affidavit has been filed herein by T. D. Cobbs, Jr., one of the appellees, that the fee has been fully paid off and discharged. It follows that the subject-matter of the application for an injunction has been destroyed, and there is no concrete question before this court for its decision.
The cause is dismissed.
COBBS, J., did not sit in this case.